OPINION OF THE COURT
TED P. COLEMAN, Circuit Judge.
The Court dispenses with oral argument herein pursuant to Fla.R.App.P. 9.320.
The facts in this case are not complicated. On November 1, 1988, Orlando Police Department officers, acting on a complaint about someone driving recklessly in a “four wheel vehicle”, went to the area described and located the appellant, who was driving what one of the *45officers described as a “souped-up type lawn mower, riding lawn mower.” The vehicle was clocked at 55 miles per hour in a 35 mile per hour zone.
After he was stopped, it was determined that the appellant was the subject of an outstanding capias and did not have a driver’s license. (It was determined that the license had been suspended.) As the officer questioned the appellant, he saw a bulge in the appellant’s pocket which the appellant appeared to try to cover with his hand. He asked if he could search the defendant’s pockets. The appellant said, “Go ahead.” The marijuana which is the subject of this case was found.
This court specifically finds that the search was consensual and the trial court was correct when it refused to suppress the introduction of the marijuana into evidence.
The trial court’s order denying the motion to suppress is affirmed. This cause is remanded to the trial court for proceedings consistent with this opinion.
Motions for rehearing will not be entertained. The Clerk is directed to issue its Mandate forthwith.
DONE AND ORDERED in Chambers at Orlando, Orange County, Florida, this 19th day of December, 1989.